Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports first quarter results << Note to Editors: All figures shown in Canadian dollars unless otherwise noted. First quarter 2010 financial highlights - Net income of $409 million, compared to a loss of $213 million in the first quarter of 2009 - Earnings per share (diluted) of $0.72, up from a loss per share of $0.38 - Return on equity of 10.5%, up from negative 5.5% in the same period one year ago - Quarterly dividend of $0.36 per share - Assets under management grew 16% to $435 billion from a year ago >> TORONTO, May 5 /CNW/ - Sun Life Financial Inc.(1) (TSX/NYSE: SLF) reported net income of $409 million for the first quarter of 2010, compared with a net loss of $213 million in the same period last year. Diluted earnings per share were $0.72 compared to a loss per share of $0.38 in the first quarter of 2009. Results across most business groups were higher, reflecting an economic environment that was stronger than one year ago. Net income in the first quarter of 2010 benefited from positive equity market performance, favourable movements in interest rates and the positive impact of asset-liability re-balancing. The Company's recent acquisition in the U.K. contributed to the improved performance in the Company's U.K. operations. Higher costs associated with writing increased volumes of new business offset some of the gains from improved economic conditions. Credit experience was more favourable in the first quarter of 2010 relative to the same period a year ago; however, the strengthening of the Canadian dollar reduced the net income of some of the Company's operations in foreign jurisdictions. The Board of Directors of Sun Life Financial today declared a quarterly shareholder dividend of $0.36 per common share, maintaining its current quarterly dividend. "In addition to improved equity and credit market conditions compared to the same period a year ago, Sun Life's results this quarter benefited from gains in various business units spanning several markets," said Donald A.
